DISMISS: Opinion filed January 15, 2013
                                                                                                    000Z4’7




                                                   In The




                                            No. 05-11-01288-CV


                   SHEILA M. GOODEN AND ALL OTHER OCCUPANTS OF
              950 BARRYMORE LANE, DUNCANV1LLE, TEXAS 75137, Appellants
                                                     Ve




HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR CITIGROUP MORTGAGE
LOAN TRUST INC. ASSET BACKED PASS-THROUGH CERTIFICATES, SERIES 2007-SHL1,
                                 Appellee


                            On Appeal from the County Court at Law No. 2
                                        Dallas County, Texas
                                Trial Court Cause No. CC-11-04586-B

                                   MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Francis and Lang-Miers
                                     Opinion By Chief Justice Wright

        Before the Court is appellee’s November 6, 2012 motion to dismiss the appeal. Appellee contends

the appeal should be dismissed for want of prosecution. By letter dated November 30, 2012, the Court

informed appellants that their brief was past due. We instructed appellants to file their brief within ten

days and cautioned them that failure to do so would result in dismissal of their appeal without further notice.

See TEx. R. APP. P. 38.8(a)(1).

        As of today’s date, appellants have not filed their brief. Accordingly, we grant appellee’s motion

and dismiss the appeal. See TEX. R. APp. P. 38.8(a)(1) & 42.3(b) & (c).




111288FJ)05